              Case 1:20-po-00301-SAB Document 3 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00301-SAB-1

 8                  Plaintiff,                          ORDER AMENDING DEFENDANT
                                                        INFORMATION ON CITATION NO.
 9           v.                                         CA829455215 AND DIRECTING CLERK
                                                        OF THE COURT TO SEND A COPY OF
10   NOEL BERMUDEZ,                                     THIS ORDER TO THE CENTRAL
                                                        VIOLATIONS BUREAU
11                  Defendant.

12

13          On August 16, 2020, citation no CA829455215 was issued for a vehicle that was parked

14 in a red fire zone and impeding the ramp area. The citation was issue to Noel Bermudez, the

15 registered owner, and left on the vehicle. On November 19, 2020, Guadalupe Olmedo made an

16 initial appearance on the citation, stating that she was the driver of the vehicle on August 16,

17 2020 and would take responsibility for the citation.

18          According, IT IS HEREBY ORDERED that the defendant information in the above

19 referenced action shall amended as follows:

20          Guadalupe Olmedo,
            1208 Kensington St. Apt. B
21          Delano, CA 93215
22          The Clerk of the Court is directed to send a copy of this order to the Central Violations

23 Bureau.

24
     IT IS SO ORDERED.
25

26 Dated:     November 19, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
